Case 1:20-cr-20222-KMW Document 1 Entered on FLSD Docket 11/17/2020 Page   1 of YH
                                                                    FILED by    5                             D.C.


                                                                                          Nov 17, 2020
                              UNITED STATES DISTRICT COURT                                 ANGELA E. NOBLE
                                                                                          CLERK U.S. DIST. CT.
                              SOUTHERN DISTRICT OF FLORIDA                                S. D. OF FLA. - M IAMI

                 20-20222-CR-WILLIAMS/MCALILEY
                       CASE NO.
                               -   - - -- - - - - --
                                18 U.S.C. § 922(g)(l)
                                           18 U.S.C. § 924(d)

 UNITED STATES OF AMERICA

 vs.

 D\VAYNE MICHAEL CARTER,
      a/k/a "Lil Wayne,"

                 Defendant.
                                       I
 -------------
                                           INFORMATION

          The United States Attorney charges that:

          On or about December 23, 20 19, in Miami-Dade County, in the Southern District of

 Florida, the defendant,

                                 DWAYNE MICHAEL CARTER
                                     a/k/a "Lil Wa:yne,"

 knowingly possessed a firearm and ammunition in and affecting interstate and foreign

 commerce, knowing that he had previously been convicted of a crime punishable by

 imprisonment for a term exceeding one year, in violation of Title 18, United States Code, Section

 922(g)( l ).

                                 FORFEITURE ALLEGATIONS

          1.     The all egations of this Information are hereby re-alleged and by this reference

 fully incorporated herein for the purpose of alleging forfei ture to the United States of America .
Case 1:20-cr-20222-KMW Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 5




 of certain property in which the defendant, DWAYNE MICHAEL CARTER, a/k/a "Lil

 Wayne," has an interest.

        2.      Upon conviction of a violation of Title 18, United States Code, Section 922(g), as

 alleged in this Information, the defendant shall forfeit to the United States any firearm and

 ammunition involved in or used in the commission of such offense, pursuant to Title 18, United

 States Code, Section 924(d)(l).

        All pursuant to Title 18, United States Code, Sections 924(d)(l) and the procedures set

 forth at Title 21, United States Code, Section 853, as incorporated by Title 28, United States

 Code, Section 2461 (c).




 ARIANA FAJARDO ORSHAN \
 UNITED STATES ATTORNEY




 ASSISTANT UNITED STATES ATTORNEY




                                                2
  Case 1:20-cr-20222-KMW Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 5
                                               UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                   CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                           CERTIFICATE OF TRIAL ATTORNEY*
DWAYNE MICHAEL CARTER,
                                                           Superseding Case Information:
                               Defendant.

Court Division: (Select One)                               New defendant(s)           Yes        No
 '     Miami             ~ Key West                        Number of new defendants
       FTL                   WPB            FTP            Total number of counts

        1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                Act, Title 28 U.S.C. Section 316 I.
        3.      Interpreter:    (Yes or No)           No
                List language and/or dialect
        4.      This case will take _O_ days for the parties to try.
        5.      Please check appropriate category and type of offense listed below:

                (Check only one)                                  (Check only one)


                                                  ✓
        J       0 to 5 days                                       Petty
        II      6 to 10 days                                      Minor
        Ill     11 to 20 days                                     Misdem.
        JV      21 to 60 days                                     Felony              ✓


        V       61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

        7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

        8.      Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No ✓

        9.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                prior to October 3, 2019 (Mag. Judge Jared Strauss)?             Ye


                                                                   D


 *Penalty Sheet(s) attached
                                                                   ASSISTANT UNIT      :ATES ATTORNEY
                                                                   FLORIDA BAR NO. 0114104
                                                                                                           REV 6/5/2020
                                                                                                                          I
                                                                                                                          I
Case 1:20-cr-20222-KMW Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET

 Defendant's Name:        DWAYNE MICHAEL CARTER, a/k/a "Lil Wayne"

 Case No:
            --------------------
 Count#: 1

 Possession of Firearm and Ammunition by a Convicted Felon

 18 u.s.c. § 922(g)(l)

 *Max. Penalty: 10 Years' Imprisonment




                                                                                                 l
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
                                                                                                 !
  Case 1:20-cr-20222-KMW Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 5


AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida

                  United States of America                  )
                                V.                          )       Case No.
             DWAYNE MICHAEL CARTER,                         )
                 a/k/a "Lil Wayne,"                         )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

        After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date: - - - - - - - -
                                                                                      Defendant's signature




                                                                                Signature of defendant's attorney


                                                                                 _H_<:>ward $_r-eb11_ic;k, _E:sq. __ _
                                                                               Printed name of defendant's attorney



                                                                          ----         ~------                --·--·-----~-~--····---
                                                                                        Judge 's signature



                                                                                  Judge's printed name and title
